Citation Nr: 1112118	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain and degenerative disc disease of the lumbar spine, to include whether separate evaluations are warranted for radiculopathy of the lower extremities.  

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2003 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In the November 2003 rating decision, the RO granted service connection for lumbar spine disability, assigning a 20 percent evaluation effective March 10, 2003.  In the January 2006 rating decision, the RO denied the TDIU claim.

In October 2009, the Board remanded the case for further development.  The case has since returned to the Board for further appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less.

2.  There is no lay or medical evidence showing that the Veteran's lumbar spine disability is productive of incapacitating episodes, or ankylosis.

3.  Resolving any doubt in the Veteran's favor, his lumbar spine disability is productive of no more than mild radiculopathy of the right and left lower extremities. 





CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial disability evaluation of 40 percent for degenerative disc and joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a separate 10 percent evaluation, and no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

3.  The criteria for a separate 10 percent evaluation, and no higher, radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the assigned evaluation and effective date following the grant of service connection for his lumbar spine disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.  Nevertheless, the Board notes that the Veteran has been provided with VCAA notice (as it pertains to the low back claim) in May 2003, January 2005, and February 2010. 

As to VA's duty to assist, the Board notes that the claims folder contains pertinent VA medical evidence, private medical evidence, and lay statements.  The Veteran has been afforded VA examinations of the spine.  The examiner reviewed the Veteran's claims file, recorded the Veteran's subjective complaints, and detailed the Veteran's examination findings.  The examination report is adequate for rating purposes.  It is also noted that the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.

In light of the above, the Board finds that there is no further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the veteran will not be prejudiced by the Board adjudicating the merits of the increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Increased Rating Claim - Legal Criteria and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

During the pendency of the Veteran's claim, originally filed in March 2003, the criteria for rating spine disabilities were revised.  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Under the rating criteria in effect prior to September 26, 2003, Diagnostic Code 5292 provided a 20 percent evaluation for moderate limitation of motion, and a 40 percent evaluation contemplated severe limitation of motion.  

Also, under the prior Diagnostic Code 5295, which addresses lumbosacral strain, a 20 percent evaluation was warranted for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  A 40 percent evaluation was warranted for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Also under the prior criteria, intervertebral disc syndrome (IDS) that is post-operative, was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine.

Diagnostic Code 5243 provides that IDS (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293.

The General Rating Formula provides for the following disability evaluations for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the General Rating Formula for diseases and injuries of the spine, evaluations are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.
Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40 (2010).  But in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court clarified that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.

In this case, the Veteran's service records show treatment for a muscle strain in the low back.  As indicated, service connection for lumbosacral strain and degenerative disc disease of the lumbar spine was granted in a November 14, 2003 rating decision; a 20 percent evaluation was assigned effective March 10, 2003.

In October 2003, the Veteran underwent a VA examination of the spine.  Flexion of the lumbar spine was to 35 degrees.  Right and left lateral was to 15 degrees, and extension was to 10 degrees.  There was no evidence of numbness or weakness in the lower extremity.  Calves were symmetrical.  Straight leg raising was negative when sitting and supine, although the Veteran had back pain at 35 degrees on extension of right and left leg raises and his favor is both on the right and left- 2/4.  Diagnosis was lumbosacral strain with non radicular disc protrusion, and degenerative disc disease of L4-5 and L5-S1, mild to moderate in severity.  The examiner opined that it is as likely as not that the Veteran's current lumbar spine disability is related to his military service.  

In a July 2003 letter, Dr. J.J.G., a private physician, wrote to VA and indicated that the Veteran reported having severe low back pain with radiation to bilateral lower extremities.  Flexion of the lumbar spine was to 20 degrees.  Extension was from zero to 10 degrees.  There was decreased deep tendon reflexes and sensation in the lower extremities, bilaterally.  Muscle strength was 3+ on the left lower extremity.

Dr. J.J.G. opined that the Veteran presented with low back pain reportedly secondary to an injury while on active duty.  It appears that the Veteran's back pain and radiculopathy is worsening despite steroid injections and the use of a TENS unit.  A magnetic resonance imaging (MRI) scan taken in August 2003, in conjunction with the examination, shows evidence of moderately severe degenerative changes in the lower lumbosacral spine.  It was also noted that the "worst disease is located at L5-S1 or there is a bilateral neuroforaminal stenosis and an annular tear."

In an August 2003 letter, Dr. J.J.G. assessed the Veteran with low back pain with lower extremity radiation with documented lumbosacral pathology confirmed by MRI.  The physician opined that it is possible that the Veteran's current medical condition is an exacerbation and worsening of an original injury incurred in 1984 while he was on active duty.

According to a February 2004 statement, the Veteran's spouse indicated that the veteran's low back pain has worsened and limits him from his job duties.

In December 2004, the Veteran underwent an additional VA examination of the spine.  Range of lumbar spine motion was from zero to 30 degrees.  Lateral bending and rotation was to 10 degrees, bilaterally.  The Veteran complained of pain throughout range of motion testing.  The examiner noted that the Veteran was observed having significantly greater range of motion when not under direct observation, such as when moving about the examination room, dressing and undressing, and mounting and dismounting from the table.  The axial load and passive trunk and twist tests were both positive.  Heel-toe walking elicited low back pain with toe greater than heel walking.  Supine straight leg raising at less than 10 degrees bilaterally elicited complaint of severe low back pain without radicular symptoms.  While seated, straight leg raising elicited complaints of severe low back pain at the extreme.  While seated, straight leg raising to 90 degrees elicited no back pain.  Goldthwaite and pelvic rock tests were unobtainable due to the Veteran's body mass.  Patrick's test, bilaterally, elicited complaint of severe low back pain at the extreme.  Lasegue test was negative.  Hoover's test was equivocal.  Lower extremity active range of motion was guarded but essentially intact throughout.  Motor strength to the lower extremities was graded 5/5 throughout based on resistance to passive range of motion and with frequent break away not specific to a muscle group.  Deep tendon reflexes were 2+ and symmetrical with augmentation and distraction.  There was a subjective decrease in sensation to light touch in the left lower extremity in stocking distribution from side to toe tip.  No x-rays were taken.  The diagnosis was degenerative disc disease of the lumbosacral spine with previously confirmed neural foraminal narrowing but without objective clinical evidence of lower extremity radiculopathy or spasm.  The examiner further stated that there is significant functional overlay as indicated by 4/5 Waddell nonorganic physical signs precluding an accurate objective assessment of the current severity of the Veteran's condition and current objective degree of functional limitation.  The examiner found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance except as noted on the report.  The examiner stated that subjective pain appears to have the greatest functional impact.  

On June 2010 VA examination, the Veteran reported continued back pain and stiffness, as well as radicular pain into the lower extremities.  On examination, there was no evidence of biggus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  There was evidence of lumbar flattening.  Flexion of the lumbar spine was to 45 degrees, and extension to 15 degrees.  Left lateral flexion was to 10 degrees, and left lateral rotation was to 20 degrees; right lateral flexion was to 15 degrees and right lateral rotation was to 20 degrees.  There was no objective evidence of pain on motion, pain following repetitive motion, or any additional limitation following repetitive motion.

There was no evidence of muscle spasms, atrophy, and pain with motion of the thoracolumbar sacrospinalis muscles.  There was evidence of guarding and tenderness.  Sensory examination on the right and left was normal.  Motor examination and muscle tone was normal.  There was no evidence of muscle atrophy.  All Waddell testing was negative, and there was no positive Lasegue sign.  There was no evidence of ankylosis of the thoracolumbar spine.  MRI of the lumbar spine taken in January 2010 showed evidence of degenerative changes of the lumbar spine with mild spinal canal stenosis at L4-5.  The impression was lumbar spine osteoarthritis/degenerative joint disease confirmed by imaging; multilevel lumbar spine degenerative disc disease; lumbar stenosis, and bilateral radicular pain into the lower extremities.  The examiner opined that the Veteran is unable to perform employment which requires any physical labor.  He can perform sedentary employment if given frequent sit and stand breaks, and is provided with ergonomic modifications.  

Based on the foregoing evidence, the Board finds that an evaluation of 40 percent, but no higher, is warranted for the Veteran's service connected lumbar spine disability.  In this regard, there is evidence of flexion of the thoracolumbar spine to 30 degrees or less.  As noted, flexion of the lumbar spine was to 20 degrees on July 2003 private examination by Dr. J.J.G.  And while the December 2004 examiner suggested that the Veteran exaggerated his lumbar spine limitations, flexion was to 30 degrees.  In any event, resolving any doubt in the Veteran's favor, a 40 percent evaluation is warranted based on the range of motion testing in July 2003.  

The Board however finds that the Veteran's service connected lumbar spine disability does not meet the criteria for an evaluation in excess of 40 percent.  Significantly, a 40 percent evaluation is the maximum evaluation for limitation of motion of the lumbar spine under VA regulations.  Further, there is no evidence of ankylosis of the entire thoracolumbar spine, or entire spine.  Indeed, ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 31st Ed., page 94 (2007).  No such evidence, whether by explicit documentation or by analogous symptoms or impairment, is present in this case.  See also VA examination report dated in July 2010.  Thus, an evaluation in excess of 40 percent is therefore not warranted under the General Rating Formula.

A higher evaluation is also not warranted for degenerative disc disease under Diagnostic Codes 5293 or 5243.  An incapacitating episode is defined in Diagnostic Code 5243 as a period of acute signs and symptoms due to disc disease that requires bed rest prescribed by a physician and treatment by a physician.  Significantly, the record does not show that the Veteran has had any incapacitating episodes of disc disease of the lumbar spine.  In fact, the 2010 VA examiner specifically noted that the Veteran had had no incapacitating episodes of disc disease of the lumbar spine.  Thus, a higher evaluation is not warranted based on any incapacitating episodes of disc disease.

The Board acknowledges the Veteran's complaints of pain radiating into his lower extremities and has also considered whether a separate neurological evaluation is appropriate.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran currently has radiculopathy in his lower extremities.  Throughout the current appeal, the Veteran has reported low back pain radiating in to his lower extremities.  He is competent to report radicular pain, as it comes as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 470.  Although EMG and muscle testing conducted at the VA in March 2003 was normal, radiculopathy was assessed in July 2003 by Dr. J.J.G.  Thereafter, the December 2004 examiner indicated that there was no objective evidence of neurological impairment, however, the July 2010 VA examiner specifically diagnosed the Veteran with bilateral lower extremity radicular pain.  The Board, resolving any doubt in the Veteran's favor, finds that the medical and lay evidence supports his entitlement to separate 10 percent evaluations, and no more, under Diagnostic Code 8520, for radiculopathy of the right and left lower extremities.  No evidence of moderate neurological impairment is present.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart.  The Board finds that the 40 percent and separate 10 percent evaluations granted herein represent the maximum evaluations assigned for his lumbar spine disability.  No additional staged ratings are warranted.

Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability which is primarily productive of pain and functional impairment without anklyosis.  Additionally, the Veteran's complaints of neurological impairment of the lower extremities are fully contemplated by the currently assigned evaluations.  As such, the Veteran's manifestations that are clearly contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the laws and regulations governing monetary benefits, an initial 40 percent evaluation for the service-connected lumbar spine disability is granted.

Subject to the laws and regulations governing monetary benefits, a separate 10 percent evaluation for radiculopathy of the right lower extremity is granted.

Subject to the laws and regulations governing monetary benefits, a separate 10 percent evaluation for radiculopathy of the left lower extremity is granted.


REMAND

The Veteran has been afforded VA examinations; however, none of the examiners opined as to the aggregate impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Because the individual assessments are not adequate for adjudicating the Veteran's TDIU claim, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  Thereafter, readjudicate the TDIU claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

Subsequently, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


